          Case 3:18-cv-06827-VC Document 155 Filed 02/03/21 Page 1 of 5




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
 3 Neal J. Deckant (State Bar No. 322946)
   1990 North California Boulevard, Suite 940
 4 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 5 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 6         jsmith@bursor.com
 7         ndeckant@bursor.com

 8 BURSOR & FISHER, P.A.
   Frederick J. Klorczyk III (State Bar No. 320783)
 9 888 Seventh Avenue
   New York, NY 10019
10
   Telephone: (646) 837-7150
11 Facsimile: (212) 989-9163
   E-Mail: fklorczyk@bursor.com
12
   BURSOR & FISHER, P.A.
13 Scott A. Bursor (State Bar No. 276006)
   701 Brickell Avenue, Suite 1420
14
   Miami, FL 33131
15 Telephone: (305) 330-5512
   Facsimile: (305) 676-9006
16 E-Mail: scott@bursor.com
17 Attorneys for Plaintiff
18                                UNITED STATES DISTRICT COURT
19                              NORTHERN DISTRICT OF CALIFORNIA
20
                                                 Case No. 3:18-cv-06827-VC
21 JEREMIAH REVITCH, individually and
   on behalf of all others similarly situated,
                                                 PLAINTIFF’S AND NEW
22                                               MOOSEJAW, LLC’s JOINT
                           Plaintiff,            REQUEST FOR DISMISSAL
23
          v.
24
25 NEW MOOSEJAW, LLC and
   NAVISTONE, INC.,
26
                    Defendants.
27
28
     JOINT REQUEST FOR DISMISSAL; CASE NO. 3:18-CV-06827-VC
           Case 3:18-cv-06827-VC Document 155 Filed 02/03/21 Page 2 of 5




 1          Plaintiff Jeremiah Revitch and Defendant New Moosejaw, LLC (the “Parties”), by and

 2 through their respective attorneys, hereby make this joint submission, pursuant to Paragraph 48 of
 3 the Court’s Standing Order for Civil Cases, to inform the Court that they have reached a pre-

 4 certification individual settlement of this action and to request that the Court enter an order
 5 dismissing this Acton with prejudice, save solely with respect to defendant NaviStone’s pending
 6 counterclaim against plaintiff Revitch individually.
 7          Although Plaintiff recently moved for class certification, no class has been certified.
 8 Defendant vigorously disputes in the first instance whether Plaintiff is even a member of the
 9 proposed class as his name does not appear on the Computech List. Defendant further contends that
10 it would be extremely difficult if not impossible to identify other putative class members given the
11 nature of Plaintiff’s claim. In any event, no member of any putative class will be bound by the
12 dismissal. Where, as here, the parties do not seek dismissal of the class members’ claims with
13 prejudice, “they are not impacting the rights of potential class members.” Houston v. Cintas Corp.,
14 2009 U.S. Dist. LEXIS 33704 (N.D. Cal. Apr. 3, 2009).
15          Moreover, further notice of the dismissal would not be warranted under Diaz v. Trust
16 Territory of the Pacific Islands, 876 F.2d 1401, 1408 (9th Cir. 1989). First, the Parties are not
17 aware of any putative class members who are relying on the pendency of this case, which has
18 received no mainstream publicity and only a rare mention in the legal press. Second, the pendency
19 of this putative class action tolled the applicable statute of limitations for individual members of the
20 putative class. See Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 553-54 (1988). To the extent
21 that any individual member of some putative class has a viable claim, which Defendant disputes, the
22 Parties have no reason to believe that they will lose such a claim as a result of this dismissal. Third,
23 Plaintiff’s counsel represents that there has been no concession of putative class interests by the
24 Plaintiff or his counsel, much less in order to further their own interests.
25
26
27
28

     JOINT REQUEST FOR DISMISSAL; CASE NO. 3:18-CV-06827-VC                                           1
          Case 3:18-cv-06827-VC Document 155 Filed 02/03/21 Page 3 of 5




 1          Last, even though the Action will be dismissed with prejudice as to the operative complaint

 2 and defendant NaviStone is receiving a general release from the named individual plaintiff,
 3 NaviStone evidently wants to address the Court separately as to whether its counterclaim for

 4 declaratory relief against plaintiff Revitch can proceed. For their part, Plaintiff and Moosejaw
 5 contend that, as a result of the settlement, that counterclaim is now moot.
 6          For all of these reasons, and because notification to unidentified putative class members, if
 7 possible, would be inordinately burdensome and costly, the Parties respectfully submit that further
 8 notice of the dismissal is unwarranted. The Parties hereby jointly stipulate and request that the
 9 Court dismiss the entire Action as to all parties claims with prejudice and defer to the Court whether
10 the sole remaining claim, which is NaviStone’s pending counterclaim against plaintiff Revitch for
11 declaratory relief, should likewise be dismissed as moot.
12
13 Dated: February 3, 2021                       BURSOR & FISHER, P.A.
14                                               By:      /s/ Scott A. Bursor
15                                                            Scott A. Bursor

16                                               Scott A. Bursor (State Bar No. 276006)
                                                 701 Brickell Avenue, Suite 1420
17                                               Miami, FL 33131
                                                 Telephone: (305) 330-5512
18                                               Facsimile: (305) 676-9006
19                                               E-Mail: scott@bursor.com

20                                               BURSOR & FISHER, P.A.
                                                 L. Timothy Fisher (State Bar No. 191626)
21                                               Joel D. Smith (State Bar No. 244902)
                                                 Neal J. Deckant (State Bar No. 322946)
22                                               1990 North California Boulevard, Suite 940
                                                 Walnut Creek, CA 94596
23
                                                 Telephone: (925) 300-4455
24                                               Facsimile: (925) 407-2700
                                                 E-Mail: ltfisher@bursor.com
25                                                       jsmith@bursor.com
                                                         ndeckant@bursor.com
26
                                                 BURSOR & FISHER, P.A.
27                                               Frederick J. Klorczyk III (State Bar No. 320783)
                                                 888 Seventh Avenue
28

     JOINT REQUEST FOR DISMISSAL; CASE NO. 3:18-CV-06827-VC                                         2
          Case 3:18-cv-06827-VC Document 155 Filed 02/03/21 Page 4 of 5




                                           New York, NY 10019
 1                                         Telephone: (646) 837-7150
 2                                         Facsimile: (212) 989-9163
                                           E-Mail: fklorczyk@bursor.com
 3
                                           Attorneys for Plaintiff
 4
 5
     Dated: February 3, 2021               COOLEY LLP
 6
                                           By:       Michael G. Rhodes
 7                                                   Michael G. Rhodes

 8                                         Michael G. Rhodes (State Bar No. 116127)
                                           Kyle C. Wong (State Bar No. 224021)
 9                                         Max A. Bernstein (State Bar No. 305722)
                                           Maxwell E. Alderman (State Bar No. 318548)
10                                         101 California Street, 5th Floor
                                           San Francisco, CA 94114
11                                         Telephone: (415) 693-2000
                                           Facsimile: (415) 693-2222
12                                         E-Mail: rhodesmg@cooley.com
                                                   kwong@cooley.com
13                                                 mbernstein@cooley.com
                                                   malderman@cooley.com
14
15                                         Attorneys for Defendant
                                           NEW MOOSEJAW, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT REQUEST FOR DISMISSAL; CASE NO. 3:18-CV-06827-VC                             3
          Case 3:18-cv-06827-VC Document 155 Filed 02/03/21 Page 5 of 5



                     ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 1

 2         I, Scott A. Bursor, attest that concurrence in the filing of this document has been obtained

 3 from each of the other signatories. Executed on February 3, 2021 in Miami, Florida.

 4
 5                                                       /s/ Scott A. Bursor
                                                             Scott A. Bursor
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT REQUEST FOR DISMISSAL; CASE NO. 3:18-CV-06827-VC                                           4
